 Case 2:20-cr-00182-DBB Document 267 Filed 07/26/21 PageID.1577 Page 1 of 2




ANDREA T. MARTINEZ, Acting United States Attorney (#9313)
J. DREW YEATES, Assistant United States Attorney (#9811)
MICHAEL J. THORPE, Assistant United States Attorney (#11992)
BRYAN N. REEVES, Assistant United States Attorney (#DC 994799)
Attorneys for the United States of America
111 South Main Street, Ste. 1800 • Salt Lake City, Utah 84111
Telephone: (801) 524-5682


                    IN THE UNITED STATES DISTRICT COURT

                                   DISTRICT OF UTAH


UNITED STATES OF AMERICA,                    :     Case No. 2:20-cr-00182

                    Plaintiff,               :          FELONY INFORMATION

      vs.                                    :     VIOLATION:
                                                   Count I: 18 U.S.C. § 231(a)(3), Civil
LATROI DEVON NEWBINS,                        :     Disorder.

                    Defendant.               :     Judge David B. Barlow

                                             :


      The Acting United States Attorney charges:

                                         COUNT I
                                    18 U.S.C. § 231(a)(3)
                                      [Civil Disorder]

      On or about May 30, 2020, in the District of Utah,

                                 LATROI DEVON NEWBINS,

defendant herein, committed and attempted to commit an act to obstruct, impede, and

interfere with a law enforcement officer, that is an officer from the Salt Lake City Police

Department, lawfully engaged in the lawful performance of his/her official duties
Case 2:20-cr-00182-DBB Document 267 Filed 07/26/21 PageID.1578 Page 2 of 2




incident to and during the commission of a civil disorder, and the civil disorder

obstructed, delayed, and adversely affected the conduct and performance of a federally

protected function and the movement of any article or commodity in commerce; all in

violation of 18 U.S.C. § 231(a)(3).

       DATED this 26th day of July, 2021.


                                                 ANDREA T. MARTINEZ
                                                 Acting United States Attorney
                                                  JONATHAN Digitally   signed by
                                                              JONATHAN YEATES
                                                              Date: 2021.07.26
                                                  YEATES
                                                 ___________________________
                                                              13:09:33 -06'00'

                                                 J. DREW YEATES
                                                 Assistant United States Attorney




                                             2
